Citation Nr: 0404738	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from September 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In a September 2002 decision, the Board denied the veteran's 
claim.  He subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2003, the Court granted a joint motion for remand from the 
veteran and the Secretary of Veterans Affairs (Secretary), 
and this case is therefore again before the Board.


REMAND

In the May 2003 joint motion for remand, the veteran and the 
Secretary noted that the Board, in its September 2002 
decision, failed to adequately discuss VA's duty to notify 
the veteran of the evidence needed to substantiate his 
appeal, as well as the relative duties of VA and the veteran 
in obtaining evidence.  38 U.S.C.A. § 5103 (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The veteran and the Secretary specifically observed that 
there was no indication that the notice information that the 
Board relied upon actually notified the veteran of the 
specific information needed to substantiate the claim and the 
relative duties of VA and the veteran in obtaining evidence.  
The Board therefore finds that this matter must be resolved 
through further RO action.

The Board further notes that the veteran's last VA 
audiological examination was conducted in September 2001 and 
that, given the inevitable delay resulting from this remand, 
these examination results may be outdated by the time this 
case is returned to the Board.  As such, a further VA 
audiological evaluation is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should provide the 
veteran with a VA examination to address 
the current severity of his bilateral 
hearing loss disorder.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  The examination must 
include pure tone threshold testing (in 
decibels, with average pure tone 
thresholds from 1000 to 4000 Hertz 
specified) and Maryland CNC speech 
recognition testing.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
initial compensable evaluation for 
bilateral hearing loss.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


